Broyles, P. J.
This ease has been passed upon by three different juries. The first trial resulted in a verdict for the plaintiff, and a new trial was granted by the trial court. Upon the second trial there was a mistrial. The third jury found in favor’ of the plaintiff; the court refused a new trial, and the defendant excepted. -
Upon the trial now under review no exception is taken to the charge of the court, and no error of law appears. Hnder the pleadings the only issue was, whether the death of the insured was caused by his own hand or act, or, in other words, whether he committed suicide. While perhaps, there was evidence which would have authorized a finding that he had intentionally killed himself; we can not hold, as a matter of law, that the evidence *761was sufficient to overcome the presumption of law that he did not kill himself, or that his death was accidental. Moreover, “when an insurance company defends upon the ground of suicide, the burden is upon the company to establish such contention by a preponderance of the evidence.” Mutual Life Insurance Co. v. Durden, 9 Ga. App. 797 (1) ; 14 R. C. L., § 416, and cases cited.
In our opinion the court did not err in refusing to grant a new trial.

Judgment affirmed.

Bloodworth and Stephens, JJ., concur.